808 F.2d 834Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harry BRUMMER, Plaintiff-Appellant,v.Raymond MEYERS, individually;  H.M. Heywood, individually,Defendants- Appellees.andBoard of Adjustment of the City of Asheville;  John M. Acee,Chairman of the Board of Adjustment, individually;  AllBoard Members, individually;  Mrs. Raymond Meyers, wife;Pauline G. Heywood, wife, Defendants.
No. 86-1673.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1986.Decided Dec. 29, 1986.

Before RUSSELL, SPROUSE and WILKINS, Circuit Judges.
Harry Brummer, pro se.
Joseph Pinckney McGuire, McGuire, Wood, Worley & Bissette, PA;  Issac Noyes Northup, Jr., Roberts, Cogburn, McClure & Williams, for appellees.
PER CURIAM:


1
Harry Brummer seeks to appeal the entry of sanctions against him for failure to comply with discovery orders.  The appellees have moved this Court to dismiss the appeal.


2
Counterclaims against Brummer remain on the district court docket in this case.  Brummer again is attempting to appeal adverse rulings before a final judgment has been entered.  Brummer's appeal is interlocutory and does not fit within any exception to the rule that only final orders are appealable.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.  Appellees' motion to dismiss is granted.  In view of the interlocutory notice of appeal we find it unnecessary to consider appellees' "motion to strike letter from record."


4
DISMISSED.